Name: Commission Regulation (EC) NoÃ 1850/2006 of 14 December 2006 laying down detailed rules for the certification of hops and hop products
 Type: Regulation
 Subject Matter: consumption;  plant product;  technology and technical regulations;  marketing
 Date Published: nan

 15.12.2006 EN Official Journal of the European Union L 355/72 COMMISSION REGULATION (EC) No 1850/2006 of 14 December 2006 laying down detailed rules for the certification of hops and hop products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1952/2005 of 23 November 2005 concerning the common organisation of the market in hops and repealing Regulations (EEC) No 1696/71, (EEC) No 1037/72, (EEC) No 879/73 and (EEC) No 1981/82 (1), and in particular Article 17 thereof, Whereas, (1) Article 4(1) of Regulation (EC) No 1952/2005 provides that the products referred to in Article 1 of that Regulation, harvested or prepared within the Community are to be subject to a certification procedure. (2) Detailed rules for the certification of hops are laid down in Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops (2) and Commission Regulation (EEC) No 890/78 of 28 April 1978 laying down detailed rules for the certification of hops (3). Since further amendments are to be made, it is appropriate, in the interest of clarity, to repeal Regulations (EEC) No 1784/77 and (EEC) No 890/78 and to replace them by a single Regulation. (3) In order to ensure substantially uniform application of the certification procedure in the Member States, it is necessary to specify the products subject to certification, the operations involved and the information to be given on the documents which accompany the products. (4) In view of their special nature and their use, certain products should be excluded from the certification procedure. (5) To enable control to be exercised in respect of hop cones, a declaration signed by the producer should accompany hop cones presented for certification. This declaration should contain information which makes it possible to identify the hops from the moment they are presented for certification until the certificate is issued. (6) Article 4(2) of Regulation (EC) No 1952/2005 provides for that certificates may be issued only for products having minimum quality characteristics. Provision should therefore be made to ensure that hop cones comply with minimum marketing requirements from the initial marketing stage onwards. (7) For the purposes of determining the quality characteristics which hops must possess, the moisture content and extraneous matter content should be taken into consideration. In view of the reputation for quality that Community hops have acquired, the existing procedures customary in commercial transactions should be taken as a basis. (8) The choice of method for checking the moisture content of hops should be left to the Member States, provided that the methods adopted give comparable results. In case of disputes, a Community method should be used. (9) Strict rules governing blends should be laid down. Blends of hop cones should therefore be authorised only if they consist of certified products of the same variety coming from the same harvest and the same production area. It should also be specified that blending must be done under supervision and that blends must be subject to the same certification procedure as their components. (10) In view of users' requirements, it should be permissible under certain conditions to blend certified hops which are not of the same variety and do not come from the same production area in the manufacture of powder and extracts. (11) Hops prepared from hops certified unprepared may themselves be certified only if preparation is carried out within a closed operating circuit. (12) To ensure compliance with the certification procedure in the case of hop products, provision should be made for surveillance in accordance with appropriate rules. (13) The subsequent certification procedure should also be simplified for hop products where the packaging of a product is changed under official surveillance and without processing. (14) In order to ensure that certified products can be identified, rules should be laid down to the effect that the packaging should bear the necessary entries for official surveillance purposes and for the information of buyers. (15) In order to ensure that users have exact information on the origin and characteristics of products put on the market, common rules should be laid down for the marking of packages and the numbering of certificates. (16) In order to take account of current commercial practice in certain Community regions, hops marketed seeded and seedless should be defined and provision made for the appropriate entry on the certificate. (17) Experimental strains of hops in the course of development may be identified by a name or a number. (18) Products which are excluded from the certification procedure should be subject to specific requirements, to ensure that those products cannot disturb the normal marketing pattern for certified products and that they are suitable for their declared use and are used only by those to whom they are consigned. (19) Member States should certify products in accordance with this Regulation through authorised bodies specially designated for that purpose. The lists of those bodies should be communicated to the Commission. (20) The Member States should define the zones or regions to be considered as hop production areas and communicate the list thereof to the Commission. (21) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter and scope 1. This Regulation lays down detailed rules concerning the certification of hops and hop products. 2. This Regulation shall apply to: (a) products referred to in Article 1 of Regulation (EC) No 1952/2005 when harvested in the Community; (b) products prepared from products referred to in Article 1 of that Regulation which have either been harvested in the Community or imported from third countries in accordance with Article 9 of that Regulation. 3. This Regulation shall not apply to: (a) hops harvested on land owned by a brewery and used by that brewery in the natural or processed state; (b) products derived from hops and processed under contract on behalf of a brewery, provided that those products are used by the brewery itself; (c) hops and products derived from hops put in small packets for sale to private individuals for their own use; (d) products manufactured from isomerised hop products. However, Article 20 shall apply to the products referred to in points (a), (b) and (c) of this paragraph. 4. Without prejudice to paragraph 3(a), only certified hops, certified hop products prepared from certified hops and hops imported from third countries in accordance with Article 9 of Regulation (EC) No 1952/2005 may be used in the manufacture of products prepared from hops. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) unprepared hops means hops which have undergone only preliminary drying and packaging; (b) prepared hops means hops which have undergone final drying and final packaging; (c) seeded hops means hops marketed with a seed content exceeding 2 % of their weight; (d) seedless hops means hops marketed with a seed content not exceeding 2 % of their weight; (e) sealing means closure of the package under official surveillance and in such a way that the means of closure will be damaged when the package is opened; (f) closed operating circuit means a process for preparing or processing hops carried out under official surveillance and in such a way that no hops or processed products can be added or removed during the operation. The closed operating circuit starts with the opening of the sealed package containing the hops or hop products to be prepared or processed and ends with the sealing of the package containing the processed hops or hop product; (g) consignment means a number of packages of hops or hop products with the same characteristics presented at the same time for certification by the same individual or associated producer or by the same processor; (h) hop production areas means the zones or regions of production in the list prepared by the Member States concerned; (i) concentrated hop powder means product obtained by the action of a solvent on the product obtained by milling the hops, containing all the natural elements thereof; (j) competent certification authority means the body or department authorised by the Member State to carry out certification and to approve and control certification centres; (k) marking means labelling and identification; (l) certification centre means a venue where certification is carried out; (m) representatives of a competent certification authority means either personnel employed by the competent certification authority, or employed by a third party and authorised by the competent certification authority to carry out certification duties; (n) official surveillance means supervision of certification activities by the competent certification authority or its representatives; (o) isomerised hop product means hop product in which the alpha acids have been almost totally isomerised. CHAPTER 2 HOPS Article 3 Hops presented for certification 1. Every consignment of hops presented for certification shall be accompanied by a written declaration signed by the producer giving the following data: (a) the producer's name and address; (b) the harvest year; (c) the variety; (d) the place of production; (e) the parcel reference in the integrated administrative and control system (IACS) provided for in Article 17 of Council Regulation (EC) No 1782/2003 (4), or the land register reference or an official equivalent thereof; (f) the number of packages in the consignment. 2. The declaration provided for in paragraph 1 shall accompany the consignment of hops throughout all processing or mixing operations and in any case until the certificate is issued. Article 4 Marketing requirements 1. In order to be certified, hops shall comply with the conditions referred to in Article 2(a) of Regulation (EC) No 1952/2005 and the minimum marketing requirements set out in Annex I to this Regulation. 2. Compliance with the minimum marketing requirement relating to the moisture content of the hops shall be checked by representatives of the competent certification authority applying one of the methods described in Annex II(B). The method described in Annex II(B)(2) shall be approved by the competent certification authority and must give results with a standard deviation not exceeding 2,0. In the event of a dispute, compliance shall be checked by the method described in Annex II(B)(1). 3. Compliance with minimum marketing requirements other than the moisture content shall be checked in accordance with normal commercial practice. However, in the event of a dispute, the method described in Annex II(C) shall be used. Article 5 Sampling For the purpose of the control methods referred to in Article 4(2) and (3), samples shall be taken and treated in accordance with the method described in Annex II(A). Samples shall be taken, in each consignment, from at least one package in 10 and, in any case, from at least two packages in a consignment. Article 6 Certification procedure 1. The certification procedure shall include the issue of certificates and the marking and sealing of the packages. 2. Certification shall be carried out before the product is offered for sale and, in any event, before processing. It shall take place not later than 31 March of the year following the year of harvesting. Member States may set an earlier date. 3. Marking shall be carried out in accordance with Annex III, under official surveillance and after sealing, on the unit of packaging in which the product is to be marketed. 4. The certification procedure shall take place at the farm or at certification centres. 5. If, after certification, the packaging of the hops is changed, with or without further processing, the hops shall be subject to a new certification procedure. Article 7 Blending 1. Hops certified in accordance with this Regulation may be blended only under official surveillance in certification centres. 2. Hops for blending must come from the same hop production area and the same harvest and be of the same variety. 3. By way of derogation from paragraph 2, certified hops of Community origin which are from the same harvest but of different varieties and from different hop production areas may be blended in the manufacture of powder and extracts provided that the certificate accompanying the product states: (a) the varieties used, the hop production areas and the year of harvesting; (b) the percentage weight of each variety used in the blend; if hop products have been used in combination with cone hops for the manufacturing of hop products, or if different hop products have been used, the percentage weight of each variety based on the quantity of cone hops which was used for the preparation of the input products; (c) the reference numbers of the certificates issued for the hops and hop products used. Article 8 Resale In the case of resale of hops within the Community, after a certified consignment has been split up, the product shall be accompanied by an invoice or a commercial document drawn up by the vendor stating the reference number of the certificate. The invoice or commercial document shall also bear the following information, taken from the certificate: (a) the designation of the product; (b) the gross and/or net weight; (c) the place of production; (d) the year of harvest; (e) the variety. CHAPTER 3 HOP PRODUCTS Article 9 Certification procedure 1. The certification procedure shall include the issue of certificates and the marking and sealing of the packages. 2. Certification shall be carried out before the product is offered for sale. 3. Marking shall be carried out in accordance with Annex III, under official surveillance and after sealing, on the unit of packaging in which the product is to be marketed. 4. Certification procedures shall take place in certification centres. 5. If, after certification, the packaging of the hop products is changed, with or without further processing, the product shall be subject to a new certification procedure. Article 10 Preparation within a closed operating circuit 1. Prepared hops produced from hops which were certified unprepared may not be certified unless preparation took place within a closed operating circuit. The first subparagraph shall also apply to products prepared from hops as referred to in Article 1(4). 2. If the hops are prepared in a certification centre: (a) the certificate shall not be issued until after preparation; (b) the original unprepared hops shall be accompanied by the declaration referred to in Article 3(1). 3. An identification number shall be given to the consignment of original unprepared hops before preparation. This number must appear on the certificate issued for the prepared hops. 4. With the exception of the substances listed in Annex IV, only the certified hops and hop products referred to in Article 1(4) of this Regulation may enter the closed operating circuit. They may enter only in the state in which they have been certified. 5. If, during the production of extracts manufactured by the use of carbon dioxide, processing in the closed operating circuit has to be interrupted for technical reasons, the representatives of the competent certification authority shall ensure the sealing of the package containing the intermediate product at the point of interruption. The seals may be broken only by the representatives of the competent certification authority when processing resumes. Article 11 Official surveillance during production of hop products 1. In the case of production of hop products, representatives of the competent certification authority shall be present at all times when processing is taking place. They shall supervise the processing adequately at every stage, from the opening of the sealed package containing the hops or hop product to be processed to the completion of packing, sealing and marking of the hop product. The absence of representatives of the competent certification authority is permissible as long as it can be assured by technical means, approved by the competent certification authority, that the provisions of this Regulation are respected. 2. Before changing to a different batch in a processing system the representatives of the competent certification authority shall ensure by official surveillance that the processing system is empty, at least to the extent necessary to ensure the elements of two different batches cannot be mixed. If hops, hop products, spent hops or any other product derived from hops remain in parts of the processing system such as blending or canning containers while hops of another batch is being processed, these parts have to be disconnected from the processing system by suitable technical means and under official surveillance. They may be re-connected to the processing system under official surveillance only. A physical link between the processing line for concentrated hop powder and that for non-concentrated hop powder shall not be allowed while either is operating. Article 12 Information and record keeping 1. The operators of hop-processing plants shall provide the representatives of the competent certification authority with all information related to the technical layout of the processing plant. 2. The operators of hop-processing plants shall keep exact records concerning the mass throughput of hops processed. For each batch of hops to be processed records shall be drawn up which contain details of the weights of the input product and the processed product. As far as the input product is concerned, the records shall furthermore contain the reference number of the certificate for all hop consignments involved and the variety of the hops. If more than one variety is used in the same batch the respective shares of their weights must appear in the records. As regards the processed product, the variety shall also appear in the records, or, if the processed product is a blend, the composition by varieties. All weights may be rounded off to the nearest kilogram. 3. Records of the mass throughput shall be made under official surveillance and signed by representatives of the competent certification authority as soon as the processing of a batch has been completed. They shall be kept by the operator of a processing plant for at least three years. Article 13 Change of packaging 1. While they are in circulation, hop powders and hop extracts may not undergo a change of packaging with or without further processing, unless this is done under official surveillance. 2. Where a change of packaging is carried out without any processing of the product, the new certification procedure shall comprise only: (a) the marking of the new packaging; (b) the entry on the original certificate of this marking and the change of packaging. Article 14 Blending 1. Hop products certified in accordance with this Regulation may be blended only under official surveillance in certification centres. 2. Certified hop products prepared from certified hops of Community origin which are from the same harvest but of different varieties and from different hop production areas may be blended in the manufacture of powder and extracts provided that the certificate accompanying the product states: (a) the varieties used, the hop production areas and the year of harvesting; (b) the percentage weight of each variety used in the blend; if hop products have been used in combination with cone hops for the manufacturing of hop products, or if different hop products have been used, the percentage weight of each variety based on the quantity of cone hops which was used for the preparation of the input products; (c) the reference numbers of the certificates issued for the hops and hop products used. Article 15 Resale In the case of resale of hop products within the Community, after a certified consignment has been split up, the product shall be accompanied by an invoice or a commercial document drawn up by the vendor stating the reference number of the certificate. The invoice or commercial document shall also bear the following information, taken from the certificate: (a) the designation of the product; (b) the gross and/or net weight; (c) the place of production; (d) the year of harvest; (e) the variety; (f) the place and date of processing. CHAPTER 4 CERTIFICATE AND MARKING Article 16 Certificate 1. The certificate shall be issued at the stage of marketing for which the minimum marketing requirements shall apply. 2. In the case of hop cones, the certificate shall include at least the following entries: (a) the description of the product; (b) the reference number of the certificate; (c) the net and/or gross weight; (d) the hop production area or the place of production as referred to in Article 4(3) (a) of Regulation (EC) No 1952/2005; (e) the year of harvesting; (f) the variety; (g) the mention seeded hops or seedless hops, as appropriate; (h) at least one of the entries listed in Annex V, applied by the competent certification authority. 3. In the case of products prepared from hops, the certificate shall include, in addition to the entries listed in paragraph 2, the place and date of processing. 4. The reference number of the certificate referred to in paragraph 2(b) shall be made up of codes designating, in accordance with Annex VI, the certification centre, the Member State, the year of harvesting and the relevant consignment. The reference number shall be the same for all packages in a consignment. Article 17 Information on the package Each package shall bear at least the following entries in one of the Community languages: (a) the description of the product, including the mentions seeded hops or seedless hops, as appropriate, and prepared hops or unprepared hops, as the case may be; (b) the variety or varieties; (c) the reference number of the certificate. These entries shall appear in legible, indelible characters of uniform size. Article 18 Hops from experimental strains In the case of hops from experimental strains in the course of development and produced by a research institute on its own premises or by a producer on behalf of such an institute, entries referred to in Article 16(2)(f) and Article 17(b) may be replaced by a name or number identifying the strain in question. Article 19 Proof of certification The entries appearing on each package and the certificate which accompanies the product shall constitute proof of certification. CHAPTER 5 EXCEPTIONS Article 20 Specific requirements 1. In the case referred to in Article 1(3)(a), in respect of each crop, the brewer shall, by 15 November each year at the latest, send to the competent certification authority a declaration of the varieties grown, the quantities harvested, the places of production and the areas planted, together with the IACS or land register references or an official equivalent thereof. In addition, paragraph 2(a) to (d) and (f) shall apply mutatis mutandis, except where the hops are processed or used in their natural state in the brewery itself. 2. In the case referred to in Article 1(3)(b), the competent certification authority shall, when the hops enter the establishment where they are to be processed, issue a document, upon application by the brewery, on which at least the following entries shall be entered in the course of the processing operations: (a) a reference identifying the contract; (b) the recipient brewery; (c) the processing establishment; (d) a description of the processed product; (e) the reference number of the certificate or the attestation of equivalence of the original hops; (f) the weight of the processed product. The document referred to in the first subparagraph shall be given a reference number, which must also appear on the packaging. In the case of blends of hops, the following additional indication shall be included on the document and on the package: Mixture of hops for own use; may not be marketed. 3. In the case referred to in Article 1(3)(c), the weight of the package may not exceed: (a) 1 kg in the case of cones or powder; (b) 300 g in the case of extract, powder and the new isomerised products; A description of the product and its weight must appear on the package. CHAPTER 6 CERTIFICATION BODIES Article 21 Competent certification authority 1. Member States shall appoint a competent certification authority and ensure that the necessary controls and manuals of procedures are in place, with a view to guaranteeing a minimal quality of the hops and hop products as well as traceability. 2. The competent certification authority, or its representatives, shall carry out certification. It shall have adequate resources to carry out its duties. 3. The competent certification authority is responsible for ensuring the respect of the provisions of this Regulation. The permanence or frequency of compliance control shall be determined on the basis of a risk analysis by the Member State with a minimum frequency of once per month. The effectiveness of risk analysis parameters used in previous years shall be assessed on an annual basis. Article 22 Approval of certification centres 1. The competent certification authority shall approve certification centres, having a legal personality or sufficient legal capacity to be subject, under national legislation, to rights and obligations, and ensure that they have adequate facilities to carry out the necessary sampling, analytical, statistical and recording tasks. On the basis of a risk analysis, but at least twice per calendar year, the competent certification authority shall carry out random on-the-spot checks of certification centres in order to verify compliance with the previous subparagraph. The effectiveness of risk analysis parameters used in previous years shall be assessed on an annual basis. 2. If it is found that in the preparation of hop products non-permitted components have been used, or that the components used do not conform to the entries in the certificate as provided for in Article 16, and if this is imputable to deliberate action or serious fault on the part of the certification centre concerned, the competent certification authority shall withdraw the approval of that certification centre. Approval may not be restored for a period of at least 12 months following the date of withdrawal. On request of the certification centre from which approval was withdrawn, approval shall be restored after two years or, in serious cases, after three years from the date of withdrawal. CHAPTER 7 COMMUNICATIONS AND PUBLICATION OF LISTS Article 23 Communications 1. Member States shall communicate to the Commission by 30 June 2007 at the latest: (a) the name and address of their competent certification authority; (b) the measures taken to implement this Regulation. 2. Member States shall communicate to the Commission, by 30 June each year at the latest: (a) a list of hop production areas; (b) a list of the certification centres and the code for each centre; (c) changes concerning the names and addresses of the competent certification authorities, which occurred in the previous year. Article 24 Publication of lists The Commission shall ensure that the list of hop production areas and the list of certification centres and their code numbers are updated annually and available on the web site of the Commission (5). CHAPTER 8 FINAL PROVISIONS Article 25 Repeal Regulation (EEC) No 1784/77 and Regulation (EEC) No 890/78 are repealed. References to the repealed Regulations shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VII. Article 26 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 314, 30.11.2005, p. 1, corrected by OJ L 317, 3.12.2005, p. 29. (2) OJ L 200, 8.8.1977, p. 1. Regulation as last amended by the Act of Accession of 2003. (3) OJ L 117, 29.4.1978, p. 43. Regulation as last amended by Regulation (EC) No 2125/2004 (OJ L 368, 15.12.2004, p. 8). (4) OJ L 270, 21.10.2003, p. 1. (5) http://ec.europa.eu ANNEX I MINIMUM MARKETING REQUIREMENTS FOR HOP CONES (referred to in Article 4) Characteristics Description Maximum content (% of weight) Prepared hops Unprepared hops (a) Moisture Water content 12 14 (b) Leaves and stalks Leaf fragments from branch tendrils, branch tendrils, leaf or cone strigs; to be classed as stalk, cone strigs must be at least 2,5 cm long 6 6 (c) Hop waste Small particles resulting from machine harvesting, varying in colour between dark green and black and which generally do not come from the cone; the maximum contents indicated may include particles of varieties of hops other than those to be certified, amounting to up to 2 % of the weight 3 4 (d) In the case of seedless hops, seed Mature fruit of the cone 2 2 ANNEX II Methods referred to in Article 4(2) and Article 5 A. SAMPLING METHOD The following procedure shall be used to take samples of hop cones for determining the moisture content and, where applicable, the extraneous matter content: 1. Sampling (a) Packed hops A weight of hops proportional to the weight of the package shall be taken from the number of packages specified in Article 5. Enough samples should be taken to ensure that there are enough cones to be representative of the package. (b) Hops in a loose pile Take equal portions from five to ten different places in the pile both at the surface and at various depths to constitute a sample. Place sample in the container as soon as possible. To avoid rapid deterioration, the quantity of hops must be sufficiently large to be highly compressed when the container is closed. The sample must weigh at least 250 g. 2. Mixture The samples must be carefully mixed to be representative of the consignment. 3. Sub-sampling After mixing take one or more representative samples and place them in a waterproof, airtight container such as a metal box, a glass jar or a plastic bag, except where only the extraneous matter content is to be checked. 4. Storage Except during transport, samples must be stored in a cold place. Care should be taken to allow the samples to return to room temperature inside the container before opening for examination or analysis. B. METHODS FOR CHECKING THE MOISTURE CONTENT OF HOPS 1. Method (i) Samples for moisture content should not be ground. It is important that they should be exposed to the air only for the minimum time necessary for their transfer from the container to the weighing vessel (which must have a lid). Apparatus Balance sensitive to 0,005 g. Drying oven electrically heated and thermostated to 105 to 107 °C (the efficacy of the oven should be checked by the copper sulphate test). Metal dishes 70 to 100 mm in diameter, 20 to 30 mm deep and provided with well-fitting lids. Ordinary desiccators, suitable for accommodating the dishes and containing a desiccant such as indicator silica gel. Method Transfer 3 to 5 g of hops to a dish and close the lid before weighing. Weigh as quickly as possible. Remove the lid and place the dish in the oven for one hour exactly. Replace the lid, place the dish in a desiccator to cool for at least 20 minutes and then weigh the dish. Calculation Calculate the loss of weight as a percentage of the original weight of hops. The maximum deviation for individual estimation is 1 %. 2. Method (ii) Method using either an electronic weighing machine which dries the hops with infra-red rays or hot air, or an electric measuring apparatus, which registers on a scale the degree of humidity of the sample taken. C. METHOD FOR CHECKING THE EXTRANEOUS MATTER CONTENT 1. Determination of the leaf, stalk and waste content Sieve five 100 gram samples (or one 250 gram sample) using a 2 to 3 mm sieve. Collect the lupulin, waste and seeds and separate the seeds by hand. Place the samples on one side. Transfer the contents of the 2 to 3 mm sieve to a 8 to 10 mm sieve and sieve again. The hop cones, leaves, stalks and extraneous matter are collected by hand from the sieve while cone leaves, seeds, lupulin waste and some leaves and stalks pass through. All this is sorted by hand and divided into the following groups: 1. leaves and stalks, 2. hops (cone leaves, hop cones and lupulin), 3. waste, 4. seeds. Whereas it is extremely difficult to separate the waste and the lupulin precisely it is possible, using a sieve with a mesh size of 0,8 millimetres, to determine approximately the relative proportions of the waste and the lupulin. When estimating the proportion of lupulin, it should be taken into account that the density of the lupulin is four times greater than that of the waste. The various groups are weighed and the percentage which each group represents in the weight of the original sample is determined. 2. Determination of the seed content Place a 25 g sample in a metal container with a lid and heat in a drying oven for two hours at 115 °C in order to neutralise the sticky resin. Wrap the dried sample in coarse cotton cloth and rub vigorously or beat mechanically in order to detach the seeds from the hops. Separate the dried and finely fragmented hops from the seeds with a grinder or a 1 mm metal sieve. Separate any items remaining with the seeds using either a sloping surface covered with emery paper or any other method which gives the same result, i.e. retains the stems and other matter and permits the seeds to roll off. Weigh the seeds and determine the percentage of seeds relative to the weight of the original sample. ANNEX III MARKING OF PACKAGES (referred to in Article 6(3) and Article 9(3)) Packages shall be marked as follows, depending on the type of package: (a) for hop cones put up in bales or ballots:  printing on the package, or  printing on adhesive seal; (b) for hop powder in packets:  printing on the packet, or  printing on adhesive seal; (c) for hop powder or hop extract in metal tins:  printing on the box, or  printing on adhesive seal or stamping into the metal; (d) for sealed packages containing a consignment of packets or boxes of powder or extract:  printing on the sealed package or the adhesive seal, and  printing on each packet or box of powder or extract in the sealed package, or on its adhesive seal. ANNEX IV Substances referred to in Article 10(4) Substances permitted in the standardisation of hop extracts: 1. glucose syrups; 2. hot water extract prepared from hops. ANNEX V ENTRIES REFERRED TO IN ARTICLE 16(2)(h)  : in Bulgarian : Ã ¡Ã µÃÃ Ã ¸Ã Ã ¸Ã Ã ¸ÃÃ °Ã ½ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ   Ã Ã µÃ ³Ã Ã »Ã °Ã Ã ¸Ã  (Ã K)   1850/2006,  : in Spanish : Producto certificado  Reglamento (CE) no 1850/2006,  : in Czech : OvÃ Ã enÃ ½ produkt  NaÃ Ã ­zenÃ ­ (ES) Ã . 1850/2006,  : in Danish : Certificeret produkt  Forordning (EF) nr. 1850/2006,  : in German : Zertifiziertes Erzeugnis  Verordnung (EG) Nr. 1850/2006,  : in Estonian : Sertifitseeritud Produkt  MÃ ¤Ã ¤rus (EÃ ) nr 1850/2006,  : in Greek : Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1850/2006,  : in English : Certified product  Regulation (EC) No 1850/2006,  : in French : Produit certifiÃ ©  RÃ ¨glement (CE) no 1850/2006,  : in Italian : Prodotto certificato  Regolamento (CE) n. 1850/2006,  : in Latvian : SertificÃ ts produkts  Regula (EK) Nr. 1850/2006,  : in Lithuanian : Sertifikuotas produktas  Reglamentas (EB) Nr. 1850/2006,  : in Hungarian : TanÃ ºsÃ ­tott termÃ ©k  2006/1850/EK rendelet,  : in Maltese : Prodott Iccertifikat  Regolament (KE) Nru 1850/2006,  : in Dutch : Gecertificeerd product  Verordening (EG) nr. 1850/2006,  : in Polish : Produkt certyfikowany  RozporzÃ dzenie (WE) nr 1850/2006,  : in Portuguese : Produto certificado  Regulamento (CE) n.o 1850/2006,  : in Romanian : Produs certificat  Regulamentul (CE) nr. 1850/2006,  : in Slovak : CertifikovanÃ ½ vÃ ½robok  Nariadenie (ES) Ã . 1850/2006,  : in Slovenian : Certificiran pridelek  Uredba (ES) Ã ¡t. 1850/2006,  : in Finnish : Varmennettu tuote  Asetus (EY) N:o 1850/2006,  : in Swedish : Certifierad produkt  FÃ ¶rordning (EG) nr 1850/2006. ANNEX VI CODING AND COMPOSITION SEQUENCE OF CERTIFICATE REFERENCE NUMBERS (referred to in Article 16(4)) 1. CERTIFICATION CENTRE A number between 0 and 100 communicated by the Member States. 2. MEMBER STATES CARRYING OUT CERTIFICATION BE for Belgium BG for Bulgaria CZ for the Czech Republic DK for Denmark DE for Germany EE for Estonia EL for Greece ES for Spain FR for France IE for Ireland IT for Italy CY for Cyprus LV for Latvia LT for Lithuania LU for Luxembourg HU for Hungary MT for Malta NL for the Netherlands AT for Austria PL for Poland PT for Portugal RO for Romania SI for Slovenia SK for Slovakia FI for Finland SE for Sweden UK for the United Kingdom 3. YEAR OF HARVESTING The last two figures of the year of harvesting. 4. IDENTIFICATION OF THE CONSIGNMENT The number given to the consignment by the competent certification authority (e.g. 12 BE 77 170225). ANNEX VII Correlation table (referred to in Article 25) Regulation (EEC) No 1784/77 Regulation (EEC) No 890/78 This Regulation Article 1(1) Article 1(1) Article 1(2) and (3) Article 7 Article 1(4) Article 6(1) Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 1(2) to (5) Article 7 Article 6 Article 8 Article 7 Article 9a Article 8 Article 1(2) to (5) Article 7 Article 9 Article 8 Article 10 Article 8a(1), (2) Article 11 Article 8a(3), (4), (5) Article 12 Article 9 Article 13 Article 8 Article 14 Article 9a Article 15 Article 2(1) Article 16(1) Article 5(1) Article 5 and 5a Article 16(2) Article 5(2) Article 16(3) Article 6(1), (2) Article 16(4) Article 4 Article 17 Article 5a Article 18 Article 3 Article 19 Article 10 Article 20 Article 1(6) Article 21 Article 8a(8) Article 22 Article 9 Articles 6(3) and 11 Article 23 Article 24 Article 25 Article 26 Annex I Annex I Annex II Annex II Annex IV Annex III Annex V Annex IV Annex IIA Annex V Annex III Annex VI Annex VII